          Case 1:18-cv-09011-JMF Document 39 Filed 01/18/19 Page 1 of 3




UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT COURT
SOUTHERN  DISTRICT OF
SOUTHERN DISTRICT  OF NEW
                      NEW YORK
                          YORK

ACCENT DELIGHT
ACCENT   DELIGHT INTERNATIONAL
                 INTERNATIONAL
LTD. and XITRANS
LTD. and XITRANS FINANCE
                 FINANCE LTD.,
                         LTD.,                         Case No.
                                                       Case No. 18-cv-09011
                                                                18-cv-09011 (JMF)
                                                                            (JMF)



                                   Plaintiffs,
                                   Plaintiffs,

                  -against-
                  -against-

SOTHEBY’S and SOTHEBY’S,
SOTHEBY'S and SOTHEBY'S, INC.,
                         INC.,

                                 Defendants.
                                 Defendants.


       PLEASE TAKE
       PLEASE      NOTICE that,
              TAKE NOTICE that, upon
                                upon the
                                     the accompanying
                                         accompanying memorandum
                                                      memorandum of
                                                                 of law
                                                                    law and
                                                                        and

declarations, and
declarations, and the
                  the exhibits
                      exhibits attached
                               attached thereto,
                                        thereto, Defendants
                                                 Defendants Sotheby’s and Sotheby’s,
                                                            Sotheby's and Sotheby's, Inc.
                                                                                     Inc.

(collectively, "Sotheby's"),
(collectively, “Sotheby’s”), by
                             by and
                                and through
                                    through undersigned
                                            undersigned counsel,
                                                        counsel, hereby
                                                                 hereby move
                                                                        move before
                                                                             before the
                                                                                    the

Honorable Jesse
Honorable       M. Furman
          Jesse M. Furman in
                          in the
                             the United
                                 United States District Court
                                        States District Court for the Southern
                                                              for the          District of
                                                                      Southern District of New
                                                                                           New

York for
York     an order,
     for an order, pursuant
                   pursuant to
                            to the
                               the doctrines
                                   doctrines of
                                             offorum
                                                forum non
                                                      non conveniens
                                                          conveniens and
                                                                     and international
                                                                         international comity
                                                                                       comity

and Rule
and Rule 12(b)(6)
         12(b)(6) of
                  of the
                     the Federal
                         Federal Rules
                                 Rules of
                                       of Civil
                                          Civil Procedure,
                                                Procedure, dismissing
                                                           dismissing the
                                                                      the Amended
                                                                          Amended Complaint
                                                                                  Complaint

(ECF No.
(ECF No. 29)
         29) or,
             or, in
                 in the
                    the alternative,
                        alternative, staying
                                     staying the
                                             the action.
                                                 action.

       PLEASE TAKE
       PLEASE      FURTHER NOTICE
              TAKE FURTHER NOTICE that
                                  that pursuant
                                       pursuant to
                                                to the
                                                   the Court's
                                                       Court’s Order
                                                               Order dated
                                                                     dated October
                                                                           October

23, 2018,
23, 2018, Plaintiffs
          Plaintiffs shall
                     shall file any response
                           file any response to
                                             to the
                                                the motion
                                                    motion by
                                                           by February
                                                              February 15,
                                                                       15, 2019,
                                                                           2019, and
                                                                                 and Sotheby’s
                                                                                     Sotheby's

shall file
shall      any reply
      file any reply in
                     in support
                        support of
                                of its
                                   its motion
                                       motion by
                                              by March
                                                 March 1,
                                                       1, 2019.
                                                          2019.
          Case 1:18-cv-09011-JMF Document 39 Filed 01/18/19 Page 2 of 3



Dated:
Dated:     New York,
           New  York, New
                       New York
                            York
           January 18, 2019
           January 18, 2019
                                                ARNOLD &
                                                ARNOLD & PORTER
                                                         PORTER KAYE
                                                                KAYE SCHOLER
                                                                     SCHOLER LLP
                                                                             LLP




                                                By:
                                                By:   /s/ Marcus
                                                      /s/ Marcus A.
                                                                 A. Asner
                                                                    Asner
                                                      Marcus A.
                                                      Marcus  A. Asner
                                                                 Asner
                                                      Sara
                                                      Sara L.
                                                           L. Shudofsky
                                                              Shudofsky
                                                      250 W.
                                                      250  W. 55th
                                                              55th Street
                                                                   Street
                                                      New York,
                                                      New   York, NY
                                                                  NY 10019-9710
                                                                      10019-9710
                                                      Tel: 212.836.8000
                                                      Tel: 212.836.8000
                                                      Fax: 212.836.8689
                                                      Fax: 212.836.8689
                                                      marcus.asner@arnoldporter.com
                                                      marcus.asner@arnoldporter.com
                                                      sara.shudofsky@arnoldporter.com
                                                      sara.shudofsky@arnoldporter.com
                                                      Attorneys for
                                                      Attorneys  for Defendants
                                                                     Defendants
                                                      Sotheby’s and
                                                      Sotheby's  and Sotheby's,
                                                                      Sotheby’s, Inc.
                                                                                 Inc.




TO: Daniel J.
TO: Daniel    Kornstein
           J. Kornstein
    O. Andrew
    0. Andrew F.F. Wilson
                   Wilson
    Zoe Salzman
    Zoe Salzman
    Douglas E.
    Douglas  E. Lieb
                Lieb
    Emery  Celli Brinckerhoff
    Emery Celli  Brinckerhoff &
                              & Abady
                                Abady LLP
                                      LLP
    600 Fifth Avenue,
    600 Fifth Avenue, 10th
                       10th Floor
                            Floor
    New York,
    New  York, NY
                NY 10020
                    10020
    (212) 763-5000
    (212) 763-5000

Attorneys for
Attorneys  for Plaintiffs
               Plaintiffs Accent
                          Accent Delight
                                 Delight
International Ltd.
International  Ltd. and
                    and Xitrans
                         Xitrans Finance
                                 Finance Ltd.
                                         Ltd.




                                                22
         Case 1:18-cv-09011-JMF Document 39 Filed 01/18/19 Page 3 of 3



                                AFFIRMATION OF SERVICE
       I, Marcus A.
       I, Marcus A. Asner,
                    Asner, the
                           the undersigned
                               undersigned attorney
                                           attorney at
                                                    at law
                                                       law duly
                                                           duly admitted
                                                                admitted to
                                                                         to practice
                                                                            practice in
                                                                                     in the
                                                                                        the
State of New
State of New York,
             York, affirm
                   affirm that
                          that on
                               on the
                                  the 18th
                                      18th day
                                           day of
                                               of January, 2019, II caused
                                                  January, 2019,    caused aa copy
                                                                              copy of
                                                                                   of the
                                                                                      the attached
                                                                                          attached
to be
to be electronically
      electronically filed, and that
                     filed, and that service
                                     service was
                                             was accomplished
                                                 accomplished on
                                                              on all
                                                                 all counsel
                                                                     counsel of
                                                                             of record
                                                                                record by
                                                                                       by
operation of
operation of CM/ECF.
             CM/ECF.




                                             /s/ Marcus
                                             /s/ Marcus A.
                                                        A. Asner
                                                           Asner
                                             Marcus A.
                                             Marcus A. Asner
                                                       Asner
